Notice of Pre-AIA  or AIA  Status
1.The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
2.     Claims 1, 3-4, 6, 8, 9, 10 are objected to because of the following informalities: 
	Claim 1, line 10, line 14, line 16, line 18, line 21, line 23, “the electrical connection” should be – an electrical connection—
	Claim 1, line 16, “at least one filter circuit” should be –at least a second filter circuit—
	Claim 1, line 24-25, “at least one resonant filter” should be – at least a second resonant filter—
Claim 3, line 1-2, “the electrical connection” should be –an electrical connection—
Claim 4, line 2, line 4, “the electrical connection” should be – an electrical connection—
Claim 4, line 3-4, “at least one resonant filter circuit” should be – at least a third resonant filter circuit—
Claim 4, line 5-6, “at least one resonant filter circuit” should be – at least a fourth resonant filter circuit—
Claim 6, line 2, line 4, “the electrical connection” should be – an electrical connection—
Claim 6, line 3-4, “at least one resonant filter circuit” should be – at least a fifth resonant filter circuit—
Claim 6, line 3-4, “at least one resonant filter circuit” should be – at least a fifth resonant filter circuit—
Claim 6, line 6, “at least one resonant filter circuit” should be – at least a sixth resonant filter circuit—
Claim 8, line 2, “the electrical connection” should e—an electrical connection—
Claim 8, line 5, “a further virtual ground section” should be – the further virtual ground section--
Claim 8, line 6, “at least one capacitive element” should be – at least another capacitive element—
Claim 9, line 1, “a filter circuit arrangement” should be – the filter circuit arrangement--
Claim 9, line 3, “a system” should be –the system—
Claim 9, line 3, “a traction network” should be – the traction network—
Claim 10, line 1, “an electrical vehicle” should be – the electric vehicle—
Claim 10, line 2, “the vehicle” should be – the electrical vehicle--
Appropriate correction is required.

Claim Rejections - 35 USC § 112	
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



3.Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites “rectifier-sided high voltage terminal,” “rectifier-side low voltage terminal,”
“ network-sided high voltage terminal”” network-sided low voltage terminal” , which renders the claim vague and indefinite. The term “high voltage,” “low voltage” in claim 1 is a relative term which renders the claim indefinite. The term “high voltage,” “low voltage” are not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. For examination purpose, “high voltage” and “low voltage” are interpreted as any voltage.
Claims 2-10 are rejected for the same reason because they depend on claim 1.
Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

4. Claims 1-6, 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over De (US8115444B2) in view of Steimer (US20140139167A1) and Kim (US20180118040A1)
With regard to claim 1, De teaches a filter circuit arrangement comprising,
a rectifier-sided high voltage terminal (e.g., RTH, Examiner Labeled Fig. 12 of De) and a rectifier-sided low voltage terminal (e.g., RTL, Fig. 12),
a network-sided high voltage terminal ( e.g., NTH, Fig. 12) and a network-sided low voltage terminal,
a vehicle ground connecting terminal (a system ground [0001]); and
a first virtual ground circuit section (VGS1, Fig. 12) ( note that Fig. 3 of applicant shows a VGS1 which is a middle point between two capacitors, while the two capacitors series connected between the NTH and NTL, while the VGS1 in Fig. 12 of De is connected in the same condition)
wherein the electrical connection of the network-sided high voltage terminal  ( e.g., NTH, Fig. 12) to the rectifier-sided high voltage terminal( e.g., RTH, Fig. 12) comprises at least one filter element ( e.g., L1H, L3H Fig. 12) of at least one filter circuit wherein the electrical connection of the network-sided low voltage terminal ( e.g., NTL, Fig. 12) to the rectifier-sided low voltage terminal ( e.g., RTL, Fig. 12) comprises at least one filter element ( e.g., L1L, L2L Fig. 12) of at least one filter circuit  characterized in that the electrical connection of the network-sided high voltage ( e.g., NTH, Fig. 12) to the first virtual ground section ( VGS1, Fig. 12) comprises at least one resonant filter circuit  ( e.g., L1H, CC1H, Fig. 12) and/or in that the electrical connection of the network-sided low voltage terminal to the first virtual ground section comprises at least one resonant filter circuit
De does not teach the electrical connection of the network-sided high voltage terminal to the first virtual ground section comprises at least a first resistive element, and the electrical connection of the network-sided low voltage terminal the first virtual ground section comprises at least a second resistive element, wherein the electrical connection of the first virtual ground section to the vehicle ground connecting terminal comprises at least a first capacitive element and the filter circuit arrangement can be used for connecting a vehicle-sided rectifier of a system of inductive power transfer to a traction network of a vehicle.
However, Steimer teaches the electrical connection of the network-sided high voltage terminal to the first virtual ground section (e.g., 32, Fig. 6) comprises at least a first resistive element (Rf1. See examiner labeled Fig. 6 of Steimer), and the electrical connection of the network-sided low voltage terminal the first virtual ground section( e.g., 32, Fig. 6)  comprises at least a second resistive element ( e.g., Rf2, Fig. 6), wherein the electrical connection of the first virtual ground ( e.g., 32, Fig. 6)  section to the vehicle ground connecting terminal  ( ground, Fig. 6)comprises at least a first capacitive element ( Zn, Fig. 6, [0074] Zn can be capacitive). (Note see attached KANEHARA (JP 2001069762 A) [0042] in Fig. 1 common connection point forms a virtual ground, and 32 is a common connection point in Steimer, which also form a virtual ground)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the De, to configure the electrical connection of the network-sided high voltage terminal to the first virtual ground section comprises at least a first resistive element, and the electrical connection of the network-sided low voltage terminal the first virtual ground section comprises at least a second resistive element, wherein the electrical connection of the first virtual ground section to the vehicle ground connecting terminal comprises at least a first capacitive element., as taught by Steimer , in order to use the resistance and the resonant structure to integrate a tuned filter to keep the resulting differential mode resonance on the grid side less variable and to facilitate the robust realization of the active damping of grid side resonances or harmonic rejection by the converter ([0076] of Steimer). IN addition, the capacitance between the virtual ground and ground can filter out the noise from the ground to the system.
Kim teaches the filter circuit arrangement (e.g., Co, Fig. 3) can be used for connecting a vehicle-sided rectifier(e.g., D1-D4, Fig. 3) of a system of inductive power transfer to a traction network ( e.g., Ro, Fig. 3, De also teaches the filter transfer power to a motor, which is a traction network, see page 2 of specification submitted on 6/16/2021, last three para) of the vehicle ( 300, Fig. 1)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the De and Steimer, to configure the filter to be used for connecting a vehicle-sided rectifier of a system of inductive power transfer to a traction network of a vehicle, as taught by Kim, in order to satisfy the user’s requirement to charge EV and improve the user’s experience.



    PNG
    media_image1.png
    409
    693
    media_image1.png
    Greyscale



    PNG
    media_image2.png
    409
    590
    media_image2.png
    Greyscale

With regard to claim 2, the combination of De, Steimer and Kim teaches all the limitations of claim 1, De further teaches characterized in that the arrangement comprises a further virtual ground section ( e.g., VGS2, see examiner duplicated filter LC1, CC1 section of Fig.12 of De below), wherein an electrical connection of the further virtual ground section ( e.g., VGS2, Fig. 12) and the first virtual ground section ( e.g., VGS1, Fig. 12) comprises at least one resistive element ( e.g., see the RC1 between the VGS1 and neutral point, and RC3 between VGS2 and neutral point therefore, there is the resistance element RC1 and RC3 between VGS1 and VGS3, Fig. 12).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to duplicate the filter section (LC1, CC1) of De to generate a further virtual ground section, wherein an electrical connection of the further virtual ground section and the first virtual ground section comprises at least one resistive element, in order to build higher order filter through using the same component to achieve better filter effect. since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St Regis Paper Co. v. Bemis Co., 193 USPQ 8. In this case, more filter component, better noise filtering effects while the functionality of the circuit has not been changed.

    PNG
    media_image3.png
    428
    535
    media_image3.png
    Greyscale

With regard to claim 3, the combination of De, Steimer and Kim teaches all the limitations of claim 2, Steimer further teaches the electrical connection of the further virtual ground section (e.g., 32, Fig. 6, De teaches about the virtual ground is a further virtual ground section such as VGS2) to the vehicle ground terminal (ground, Fig. 6) comprises at least a second capacitive element ( Zn for a further virtual ground section, Fig. 6, [0074] Zn can be capacitive). 
With regard to claim 4, the combination of De, Steimer and Kim teaches all the limitations of claim 2, De further teaches the electrical connection of the network-sided high voltage terminal ( NTH, Fig. 12) to the further virtual ground section ( VGS2, see examiner duplicated filter LC1, CC1 section of Fig.12 of De) comprises at least one resonant filter circuit ( e.g., L2H, CC2H, Fig. 12)  and/or in that the electrical connection of the network-sided low voltage terminal to the further virtual ground section comprises at least one resonant filter circuit.
With regard to claim 5, the combination of De, Steimer and Kim teaches all the limitations of claim 1, De further teaches characterized in that the resonant filter circuit comprises a series connection of an inductive element (e.g., L1H, Fig. 12) and a capacitive element (e.g., CC1H, Fig. 12).
With regard to claim 6, the combination of De, Steimer and Kim teaches all the limitations of claim 1, De further teaches the electrical connection of the rectifier-sided high voltage terminal (RTH, Examiner Labeled Fig. 12 of De) to the first or a further virtual ground section (VGS3, Fig. 12) comprises at least one resonant filter circuit ( e.g., L3H, CC3H, Fig. 12)  and/or in that the electrical connection of the rectifier-sided low voltage terminal to the first or a further virtual ground section comprises at least one resonant filter circuit.
With regard to claim 8, the combination of De, Steimer and Kim teaches all the limitations of claim 1, De further teaches  characterized in that the electrical connection of the rectifier-sided high voltage terminal ( e.g., RTH, Examiner Labeled Fig. 12 of De) to the first or a further virtual ground section ( e.g., VGS3, Fig. 12) comprises at least one capacitive element ( e.g., CC3H, Fig. 12)and/or in that the electrical connection of the rectifier-sided low voltage terminal to the first or a further virtual ground section comprises at least one capacitive element.
With regard to claim 9. The combination of De, Steimer and Kim teaches all the limitations of claim 1, Kim further teaches wherein an electric connection of a rectifier (e.g., D1-D4, Fig. 3) of a secondary unit of a system for inductive power transfer ([0003] inductive) to a traction network (e.g., Ro, Fig. 3, De also teaches the filter transfer power to a motor, which is a traction network) of the electric vehicle comprises the filter circuit arrangement ( co, Fig. 3, and the combination of De and Steimer teaches about the filter circuit arrangement).
With regard to claim 10. The combination of De, Steimer and Kim teaches all the limitations of claim 9, Kim further teaches wherein energy is inductively transferred to the vehicle([0003] inductively charge EV).

5. Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over De (US8115444B2), Steimer (US20140139167A1) and Kim (US20180118040A1) in further view of Cheng (CN202978843U)
With regard to claim 7, the combination of De, Steimer and Kim teaches all the limitations of claim 6, but not in that the resonant filter circuit comprises a parallel connection of an inductive element and a capacitive element.
However, Cheng teaches the resonant filter circuit comprises a parallel connection of an inductive element (e.g., 2, Fig. 1) and a capacitive element (3, Fig. 1) (see  Fig. 1, 2 and 3 are parallel).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the claim 1, to configure the resonant filter circuit to include a parallel connection of an inductive element and a capacitive element., as taught by Cheng, in order to provide a high power handling capability but simple in structure, to improve the performance of the system( see abstract of cheng)

Conclusion
6. The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Saitou (US20110234337A1) teaches about the filter with resonant part and ground
Soto (US7027314B2) teaches about a high order filter to filter the noise during converting electrical energy.
Wu (US20150318834A1) teaches about a common mode reduction filter.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PINPING SUN whose telephone number is (571)270-1284.  The examiner can normally be reached on 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice .
         If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Fureman can be reached on 571-272-2391.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
        /PINPING SUN/Primary Examiner, Art Unit 2836